                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                          NO.: 5:18-CV-540-H


HARITHA NADENDLA, M.D.,            )
                                   )
     Plaintiff,                    )
                                   )
                                   )
     v.                            )
                                   )                  ORDER
WAKEMED d/b/a WAKEMED CARY         )
HOSPITAL,                          )
                                   )
    Defendant.                     )
                                   )



     This matter is before the court on defendant Wakemed’s motion

to dismiss for lack of subject matter jurisdiction, or in the

alternative, for failure to state a claim upon which relief may be

granted [DE #10].      Plaintiff has responded, and defendant has

replied.   This matter is ripe for adjudication.

     Plaintiff’s corrected complaint [DE #6] alleges the following

claims for relief: (1) breach of contract, (2) breach of covenant

of good faith and fair dealing, (3) discrimination under 42 U.S.C.

§ 1981, (4) arbitrary and capricious conduct, and (5) negligence.

Plaintiff seeks compensatory and punitive damages as well as an

injunction.




       Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 1 of 13
         Plaintiff Haritha Nadendla, M.D. (“plaintiff”) is a physician

who is board certified in the fields of obstetrics and gynecology

and duly licensed to practice medicine in the State of North

Carolina.        (Compl. DE #6, ¶3.)                 She was a member of the medical

staff of defendant hospital, WakeMed Cary Hospital in Cary, North

Carolina (“Wakemed”) beginning in 2010 and had clinical privileges

until     June      30,    2017,     when   she        alleges      her   privileges          were

arbitrarily and wrongfully denied by defendant.                               (Compl. DE #6,

¶¶ 4-5.) She was notified that her privileges would not be renewed

in   a    letter     dated    May     31,   2017,          citing    “clinical      concerns.”

(Compl. DE #6, ¶ 24.)               She also alleges that she timely requested

a hearing to contest the decision.                     (Compl. DE #6, ¶ 25.)

         She alleges that the terms of defendant’s Medical Staff

Bylaws,     Policies        and     Procedures        (“Bylaws”)       form    a    valid      and

enforceable contract between plaintiff and defendant.                               (Compl. DE

#6, ¶ 13.)          She brings this action for breach of that alleged

contract as well as for alleged intentional racial discrimination

infringing on contractual rights pursuant to 42 U.S.C. § 1981 and

other claims.         She additionally requests an injunction directing

defendant      to    reappoint        her   to       the    Medical    Staff       or,   in   the

alternative, to provide her with a new hearing on her application.

         Plaintiff        alleges    that   defendant’s             actions    violated       the

Bylaws.      (Compl. DE #6, ¶ 14.)               She specifically alleges that the


                                                 2

           Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 2 of 13
hearing procedure exhibited a lack of fairness and violated her

due process rights guaranteed by the Bylaws. (Compl. DE #6, ¶ 26.)

She alleges the decision to deny her reappointment was not based

on credible or reliable evidence and did not include evidence from

any providers or patients involved in any of the events about which

defendant criticized plaintiff’s medical care.                (Compl. DE #6,

¶ 29.)      She alleges defendant instead relied on a three-page

summary of peer-reviewed patient case reports prepared by another

physician.    (Compl. DE #6, ¶ 36.)        The physician who performed the

peer review did not testify during the proceedings.                  (Compl. DE

#6, ¶ 36.)

     Plaintiff alleges that at the hearing she presented credible

evidence by an outside, independent medical expert in OB/GYN

medicine, Dr. Brad Jacobs, who opined that plaintiff’s patient

care was appropriate and consistent with the standard of care and

expectations for an OB/GYN physician privileged at a North Carolina

hospital.    (Compl. DE #6, ¶ 42.)         Additionally, plaintiff herself

testified along with two of her colleagues, on her behalf. (Compl.

DE #6, ¶ 44.)

     Plaintiff alleges the process was conducted in bad faith and

did not     attempt   to   determine   whether    plaintiff    is,    in   fact,

qualified and competent to be a member of its medical staff.

(Compl. DE #6, ¶ 46.)       The loss of staff privileges at defendant


                                       3

         Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 3 of 13
hospital have had other implications for plaintiff, affecting her

ability to obtain staff privileges at other hospitals and causing

her to lose payer contracts.        (Compl. DE #6, ¶ 105.)

      Plaintiff, a citizen of the United States who is of Indian

origin and a member of a racial minority group alleges that prior

to her losing her clinical privileges, defendant similarly forced

out one or more other physicians of Indian origin and unjustifiably

removed their clinical privileges.               (Compl. DE #6, ¶ 89, 117.)

                              COURT’S DISCUSSION

I.    12(b)(1) Motion

      A motion to dismiss under Rule 12(b)(1) of the Federal Rules

of Civil Procedure challenges subject matter jurisdiction.                    The

plaintiff     bears     the    burden       to    establish     subject   matter

jurisdiction.         “When   a   defendant        challenges   subject   matter

jurisdiction pursuant to Rule 12(b)(1), ‘the district court is to

regard the pleadings as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.’”               Evans v. B.F. Perkins

Co., a Div. of Standex Int'l Corp., 166 F.3d 642, 647 (4th Cir.

1999).    If the material jurisdictional facts are not in dispute,

and the moving party is entitled to judgment as a matter of law,

then the court should grant the Rule 12(b)(1) motion to dismiss.

Id.

                                        4

         Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 4 of 13
     Here,         plaintiff’s     basis     for      jurisdiction     is    her

discrimination claim under 42 U.S.C. § 1981. Section 1981 protects

individuals against racial discrimination in making and enforcing

contracts.      However, defendant argues that plaintiff’s complaint

is devoid of any facts to support her contention that her dismissal

from the medical staff was the result of discrimination. Defendant

argues all her allegations of discrimination are conclusory and

that she has not stated a claim sufficient to establish federal

jurisdiction.

     In response, plaintiff notes that she has alleged that (1)

she is of Indian origin and a member of a racial minority group

(Compl. DE #6, ¶ 117.); (2) that defendant discriminated against

her on the basis of her race and national origin (Compl. DE #6,

¶ 120, 122.); and (3) that defendant continues to deprive her of

her right to make, perform and enforce contracts (Compl. DE #6,

¶ 119.)    Additionally, plaintiff alleges that prior to forcing her

out, defendant similarly forced out another physician of Indian

origin (Compl. DE #6, ¶ 89.), while continuing to grant privileges

to non-minority physicians.          (Compl. DE #6, ¶ 136.)          She alleges

that minority physicians are scrutinized more harshly by defendant

than Caucasian physicians.            (Compl. DE #6, ¶ 134.)           She also

alleged     that    she   has    suffered   damages    to   her   business   and

reputation.        (Compl. DE #6, ¶ 105.)



                                        5

          Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 5 of 13
      The court finds plaintiff has stated a claim under § 1981.

Additionally, therefore, the court finds it has jurisdiction over

this matter.   While the facts may not ultimately make out a claim,

at this stage of the litigation, the plaintiff has alleged enough

facts to move forward in the litigation.        Therefore, the motion to

dismiss is denied as to jurisdiction.

II.   12(b)(6) Motion

        a. Standard of Review

      A federal district court confronted with a motion to dismiss

for failure to state a claim should view the allegations of the

complaint in the light most favorable to the plaintiff. See Ibarra

v. United States, 120 F.3d 472, 474 (4th Cir. 1997).            The intent

of Rule 12(b)(6) is to test the sufficiency of a complaint.

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).

A Rule 12(b)(6) motion “‘does not resolve contests surrounding the

facts, the merits of a claim, or the applicability of defenses.’”

Id. (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th

Cir. 1992)).    “[O]nce a claim has been stated adequately, it may

be supported by showing any set of facts consistent with the

allegations in the complaint.”           Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 563 (2007).

      “[A] complaint need not ‘make a case’ against a defendant or

‘forecast evidence sufficient to prove an element’ of the claim.”


                                     6

        Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 6 of 13
Chao v. Rivendell Woods, Inc., 415 F.3d 342, 349 (4th Cir. 2005)

(quoting Iodice v. United States, 289 F.3d 270, 281 (4th Cir.

2002)).     Rule 8 of the Federal Rules of Civil Procedure provides

“for simplicity in pleading that intends to give little more than

notice to the defendant of the plaintiff’s claims and that defers

until after discovery any challenge to those claims insofar as

they rely on facts.”        Teachers’ Ret. Sys. of La. v. Hunter, 477

F.3d 162, 170 (4th Cir. 2007). A complaint is generally sufficient

if its “‘allegations are detailed and informative enough to enable

the defendant to respond.’”           Chao, 415 F.3d at 349 (quoting 5

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure, § 1215 at 193 (3d ed. 2004)).                Thus, a complaint

satisfies the Rules if it gives “fair notice” of the claim and

“the grounds upon which it rests.”           Twombly, 550 U.S. at 554-55

(internal quotation marks omitted).

          b. 42 U.S.C. § 1981 Claim

     For the reasons discussed supra, the court already found that

plaintiff has stated a claim under § 1981. Therefore, defendant’s

12(b)(6) motion is also without merit as to this claim.




                                       7

          Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 7 of 13
          c. Breach of Contract

     North Carolina courts have held that a hospital’s offer of

privileges, if accepted by the physician, may be a contract that

incorporates      the   terms    of   the   hospital    bylaws.    Virmani     v.

Presbyterian Health Services Corp., 127 N.C. App. 71, 76-77, 488

S.E.2d 284, 288 (1997).           Here, plaintiff has alleged that she

entered into a valid and enforceable contract with defendant,

“wherein both parties agreed to follow and be bound by the terms

and procedures outlined in the Medical Staff Bylaws and policies

and procedures.”        (Complaint at ¶ 13).       Plaintiff also alleged

that defendant breached the contract with plaintiff and that those

breaches proximately caused damages and irreparable harm to her.

(Id. at ¶¶ 108-11). Accordingly, defendant’s motion to dismiss is

denied.       Defendant’s    motion    seeking   dismissal      seems   to   make

arguments     more   akin   to   summary    judgment,   using     phrases    like

plaintiff fails to “establish” certain elements.             The court finds

plaintiff has alleged sufficient facts upon which relief may be

granted as to a breach of contract claim.           Whether discovery will

bear out those facts remains to be seen.

          d. Breach of Covenant of Good Faith and Fair Dealing

     Defendant argues that plaintiff’s breach of the covenant of

good faith and fair dealing claim provides no facts distinguishing

it from her breach of contract claim.             Plaintiff alleges that

WakeMed did not act in good faith in applying the Bylaw procedures
                                        8

          Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 8 of 13
to her reapplication and the resulting hearing.                “[T]he weight

of North Carolina authority holds that a claim for breach of the

covenant of good faith and fair dealing based on facts identical

to those supporting a breach of contract claim should not be

pursued separately.”     BioSignia, Inc. v. Life Line Screening of

Am., Ltd., No. 1:12-CV-1129, 2014 WL 2968139, at *5 (M.D.N.C.

July 1, 2014). Because this claim is indistinguishable from the

breach of contract claim, defendant argues it should be dismissed.

    Plaintiff’s      response   simply    says   that    she   has   “clearly”

alleged defendant acted in bad faith regarding her contract and

by wrongfully denying her clinical privileges.                 Finding these

claims “rise and fall with the underlying claims for breach of

contract,” the separate cause of action for breach of the covenant

of good faith and fair dealing is dismissed as duplicative.                 Id.

Plaintiff’s theories of bad faith may be asserted in support of

its claim for breach of contract.         Id. (citing Performance Sales

& Mktg., LLC v. Lowes Cos., No. 5:07-CV-140, 2010 WL 2294323, at

*11 (W.D.N.C. June 4, 2010)).

  e. Arbitrary and Capricious Conduct

  North   Carolina    General   Statute     Section     131E-85    requires   a

hospital to grant or deny medical staff privileges “based upon the

applicant’s    education,       training,     experience,         demonstrated

competence    and   ability,    and   judgment    and    character     of   the

applicant, and the reasonable objectives and regulations of the

                                      9

       Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 9 of 13
hospital.”    N.C. Gen. Stat. § 131E-85(a).             “[T]he right to enjoy

staff privileges is not absolute, but is subject to the standards

and objectives set by the hospital’s governing body.”                  Claycomb

v. HCA-Raleigh Cmty. Hosp., 76 N.C. App. 382, 385, 333 S.E.2d 333,

336 (1985).     As long as the hospital’s criteria are reasonably

related to the operation of the hospital and fairly administered,

the courts should not intervene.               Cameron, 58 N.C. App. at 449,

293 S.E.2d at 922; Lohrmann v. Iredell Mem. Hosp., 174 N.C. App.

63, 77, 620 S.E.2d 258, 266 (2005).               However, the “statute does

allow the reasonableness of a hospital’s actions to be reviewed.”

Claycomb, 76 N.C. App. at 386, 333 S.E.2d at 336.

    Plaintiff has brought a claim pursuant to N.C. Gen. Stat

§ 131E-85, and case law interpreting this statute, seeking an

injunction requiring that defendant review its decision denying

her staff privileges and reach a new decision that is “based on

the other criteria provided in the statute such as [her] education,

training,     experience,        demonstrated     competence    and    .     .   .

character.”     N.C. Gen. Stat § 131E-85; Claycomb v. HCA-Raleigh

Cmty. Hosp., 76 N.C. App. 382, 386, 333 S.E.2d 333, 336 (1985),

disc. review denied, 315 N.C. 586, 341 S.E.2d 23 (1986).

     Here, plaintiff has properly stated a claim of arbitrary and

capricious conduct by alleging, among other allegations, that

defendant’s    decision     to    deny   her    staff   privileges    was:   (1)

“arbitrary and capricious, not based on reason, and accordingly,

                                         10

      Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 10 of 13
unlawful” (Complaint at ¶ 143); (2) “not reasonably related to

the     hospital’s   operation”    (Id.    at   ¶    144);   “not     reasonably

compatible with the hospital’s responsibility” (Id. at ¶ 145);

and “was based on irrelevant considerations.” (Id. at ¶ 146).

Plaintiff has alleged that discriminatory reasons were used as

the basis of the decision.

      Defendant      argues   that    because       plaintiff’s       facts   are

insufficient to allege discrimination and that her allegations

regarding improper financial motives are not plausible, this claim

fails.    However, having already found sufficient facts to state a

claim for discrimination, defendant’s argument also fails as to

this claim at this stage of the litigation.

  f. Negligence

      Plaintiff also claims that WakeMed was negligent in review of

her application.      Defendant WakeMed argues plaintiff’s negligence

claim arises wholly out of her contract claim, there being no other

duty alleged, and is therefore barred.              The issue is “whether the

defendant has breached some duty other than a contractual duty,

such that the tort claim is ‘identifiable and distinct’ from the

breach of contract claim.” Legacy Data Access, Inc. v. Cadrillion,

LLC, 889 F.3d 158, 166 (4th Cir. 2018).               In response, plaintiff

says she has alleged that WakeMed owed her a duty of reasonable

care.     However, plaintiff’s negligence allegations are, at their

core,    that   WakeMed    negligently     failed      to    comply    with   the
                                      11

         Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 11 of 13
contractual      and   statutory     standards.     Finding      plaintiff    has

alleged no duty other than those already captured in the claims

for breach of contract and arbitrary and capricious conduct, the

court must dismiss plaintiff’s negligence claim.                See Mecklenburg

Cty. V. Nortel Gov’t Sols, No., CIV A. 3:07-CV-320, 2008 WL 906319,

at   *5    (W.D.N.C.    Apr.   1,   2008)    (finding    that    “negligent    or

intentional actions, relating to contract performance, do not

transform contract claims into independent torts.”) Therefore,

plaintiff’s negligence claim is dismissed.




                                    CONCLUSION

      For the foregoing reasons, defendant’s motion to dismiss [DE

#10] is GRANTED IN PART and DENIED IN PART.             Defendant’s motion to

dismiss for lack of jurisdiction is denied.             Plaintiff’s state law

claims for breach of the covenant of good faith and fair dealing

as well as her negligence claim are dismissed.              Remaining before

the court is her claim pursuant to 42 U.S.C. § 1981 as well as her

breach of contract claim and her claim for arbitrary and capricious

conduct pursuant to N.C. Gen. Stat § 131E-85.                   This matter is




                                        12

          Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 12 of 13
hereby referred to United States Magistrate Judge Kimberly A. Swank

for further case management.

     This 29th day of October 2020.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   13

      Case 5:18-cv-00540-H Document 27 Filed 10/29/20 Page 13 of 13
